Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

This Settlement Agreement and Mutual General Release (“Settlement Agreement” or
“Agreement”) is made and entered into as of the 20th day of May, 2014 (the
“Effective Date”), by and among Liquidmetal Technologies, Inc. (“LMT”) and
Visser Precision Cast, LLC (“VPC”). LMT and VPC are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS,

 

A.           The Parties have been engaged in a commercial relationship
involving, among other things, the licensing and manufacture of products using
Liquidmetal® amorphous alloy and VPC’s investment in the securities of LMT;

 

B.            The Parties have previously entered into a series of agreements
relating to the aforesaid relationship (collectively, the “Prior Agreements”),
including but not limited to a series of Agreements entered into on or about
June 1, 2012, to wit:

 

 

1.

the Master Transaction Agreement;

 

 

2.

the Manufacturing Services Agreement;

 

 

3.

the VPC Sublicense Agreement;

 

 

4.

the Mutual Nondisclosure Agreement;

 

 

5.

the Subscription Agreement;

 

6.             two Common Stock Purchase Warrants, Common Stock Purchase Warrant
No. 1 issued June 1, 2012 for the purchase of 11,250,000 shares of LMT common
stock, and Common Stock Purchase Warrant No. 2 issued June 28, 2012 for the
purchase of 3,750,000 shares of LMT common stock (collectively, the “Warrants”);

 

 

7.

the Registration Rights Agreement;

 

 

8.

the 6% Senior Convertible Note (“Note”); and

 

 

9.

the Security Agreement;

 

C.            A number of disputes and disagreements have arisen between the
Parties concerning their commercial relationship, including but not limited to
their respective rights and obligations under the Prior Agreements;

 

D.           On October 2, 2013, VPC gave LMT notice of what VPC contended was
LMT’s breach of certain provisions of the Manufacturing Services Agreement;

 

 
 

--------------------------------------------------------------------------------

 

 

E.            On November 4, 2013, VPC filed a Demand for Arbitration (the
“Demand”) before the Judicial Arbiter Group in Denver, Colorado, captioned
Visser Precision Cast, LLC v. Liquidmetal Technologies, Inc. No. 13-1788 (the
“Arbitration”); on November 8, 2013, LMT filed a Counterclaim and Answer to
Demand (the “Counterclaim”) in the Arbitration; and the Arbitration is currently
set for a Final Hearing commencing on August 18, 2014; and

 

F.            In order to avoid further costs, continued expenditure of
resources and the risks and uncertainties of the Arbitration, the Parties now
desire to settle, compromise, and resolve the disputes between them; to
terminate certain of the Prior Agreements; to modify certain of the Prior
Agreements; to affirm the continued validity of certain of the Prior Agreements,
as set forth in detail herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

 

 

 

 

 

1.

Mutual General Release

 

For and in consideration of the mutual promises and covenants set forth herein,
the sufficiency of which are hereby acknowledged, the Parties, for and on behalf
of themselves and their current or former parents, subsidiaries, affiliates,
franchisees, former or current trustees, directors, officers, managers,
shareholders, partners, joint venturers, agents, attorneys, employees,
participants, members, associates, representatives, heirs, beneficiaries,
insurers, predecessors, successors, assigns, and/or affiliated entities, do
hereby release each other and their current or former parents, subsidiaries,
affiliates, franchisees, former or current trustees, directors, officers,
managers, shareholders, partners, joint venturers, agents, attorneys, employees,
participants, members, associates, representatives, heirs, beneficiaries,
insurers, predecessors, successors, assigns, and/or affiliated entities from any
and all claims, liabilities, demands, suits, damages, losses, actions or causes
of action, whether individual, representative, direct, indirect, or derivative,
known or unknown, asserted or unasserted, latent or patent, that are, have been,
could reasonably have been, or in the future might reasonably be asserted by any
of them in any proceeding in any court or forum, regardless of legal theory or
relief claimed, arising from, or in any way related to, any act, transaction,
occurrence or event that occurred prior to the date of this Settlement Agreement
and that arises from, or relates in any way to, any aspect of their relationship
prior to the date of this Settlement Agreement (the “Released Claims”). Without
limiting in any way the generality of the foregoing, this full waiver and
release includes any and all charges, complaints, claims and liabilities of any
kind or nature whatsoever, known or unknown, suspected or unsuspected arising
out of the facts or circumstance alleged by any Party in the Demand, the
Counterclaim, or any other submission in the Arbitration. The Parties understand
that, among the various rights and claims being waived in this Agreement, are
those potentially or currently existing under any federal, state, and local
laws, regulations and ordinances, as well as the right to recover attorneys’
fees.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Nothing in the foregoing paragraph shall be deemed to abrogate the right of
either of the Parties to enforce the terms of this Settlement Agreement.

 

 

2.

Waiver of Rights under California Civil Code § 1542

 

Each of the Parties fully, finally and forever waives and relinquishes with
respect to the Released Claims any and all provisions, rights and benefits
conferred by section 1542 of the California Civil Code or by any law, statute or
principle of common law of any state or territory of the United States or other
country that is similar, comparable or equivalent to section 1542 of the
California Civil Code, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The Parties acknowledge that this waiver of rights under Section 1542 of the
California Civil Code has been separately bargained for and is an essential and
material term of this Agreement and, without such waiver, this Agreement would
not have been entered into.

 

 

3.

Dismissal of Arbitration

 

Upon the execution of this Agreement by the Parties, the Parties will jointly
inform the Judicial Arbiter Group that the claims asserted by each of them in
the Arbitration have been settled, and will take all actions necessary to effect
a complete mutual dismissal of the Arbitration.

 

Following dismissal of the Arbitration, the Parties agree to keep confidential
all documents and information disclosed in the Arbitration, including the
pleadings filed in the Arbitration. The Parties will also comply with Section 10
of the Stipulated Protective Order Regarding Confidential Information which
provides for the final disposition of materials disclosed in the Arbitration.

 

 

4.

Prior Agreements

 

The Parties hereby terminate each and all of the Prior Agreements, except to the
extent specifically set forth herein:

 

 

4.1.

The Master Transaction Agreement, the Manufacturing Services Agreement, the
Subscription Agreement and the Security Agreement are hereby terminated.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

 

4.2

The Parties acknowledge that the Note has expired under its terms without LMT
having requested or received any advances thereunder.

 

 

4.3

The Warrants are hereby replaced in their entirety by the Amended and Restated
Common Stock Purchase Warrant as set forth in Exhibit A hereto for the purchase
of 18,611,079 shares of LMT common stock at an exercise price of $0.17731 per
share (the “New Warrant”), the terms of which are incorporated herein.

 

 

4.4

The VPC Sublicense Agreement is amended and restated as set forth in Exhibit B
hereto, the terms of which are incorporated herein.

 

 

4.5

The Mutual Nondisclosure Agreement is amended and restated as set forth in
Exhibit C hereto, the terms of which are incorporated herein.

 

 

4.6

The Registration Rights Agreement is amended and restated as set forth in
Exhibit D hereto, the terms of which are incorporated herein.

 

 

5.

Inquiries from Third Parties

 

The Parties agree that, in response to inquiry from any third party, they shall
not characterize in any way the terms of their dispute or this Agreement, other
than to state that their dispute has been resolved on mutually agreeable terms.

 

 

6.

Non-Admission

 

In entering into this Agreement and exchanging the consideration described
herein, no Party is admitting any fault or liability of any kind whatsoever to
each other or to any third party. Nothing in this Agreement is or shall be
construed to be an admission of liability or wrongdoing by any Party or any
other person. The Parties further agree and acknowledge that neither this
Agreement, nor the terms thereof or negotiations relating thereto, shall be
offered in evidence in any action or proceeding for any purpose whatsoever,
except to enforce the terms hereof or in any proceeding in which the terms of
this Agreement are applicable.

 

 

7.

Ownership of LMT Stock

 

 

7.1

Common Shares. The Parties hereby acknowledge and agree that:

 

 

(a)

VPC currently owns 29,000,000 shares of LMT common stock (the “VPC Shares”). The
VPC Shares are validly issued, fully paid and nonassessable;

 

 

(b)

Ryan Coniam, the President of VPC, currently owns 1,000,000 shares of LMT common
stock (the “Coniam Shares”). The Coniam Shares are validly issued, fully paid
and nonassessable;

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

 

(c)

Norden, LLC, an affiliate of VPC, currently owns 6,870,307 shares of LMT’s
common stock (the “Norden Shares”). The Norden Shares are validly issued, fully
paid and nonassessable; and

 

 

(d)

VPC currently owns the Warrants. As a result of certain adjustments required
pursuant to Section 9(c) of the Warrants, LMT represents and warrants that as of
the date hereof, the Warrants represent the right to purchase a total of
18,611,079 shares of LMT common stock (the “Warrant Shares”) at an exercise
price of $0.17731 per share.

 

 

7.2

Removal of Lock-Up.

 

 

(a)

The Prior Agreements imposed certain restrictions on the transfer of the VPC
Shares, the Coniam Shares, the Warrants and the Warrant Shares. In particular,
Section 6 of the Subscription Agreement provided that, subject to limited
exceptions, the holder of the VPC Shares, Coniam Shares, Warrants and Warrant
Shares may not directly or indirectly sell, transfer or otherwise dispose of all
or any portion of the VPC Shares, the Coniam Shares, the Warrants or the Warrant
Shares until December 31, 2016. In addition, Section 14 of each Warrant provided
that, subject to limited exceptions, the holder of Warrants and the Warrant
Shares may not directly or indirectly sell, transfer or otherwise dispose of all
or any portion of the Warrants or the Warrant Shares until December 31, 2016.
The transfer restrictions described above, as they appear in the Subscription
Agreement, Warrants and in any other Prior Agreement, are referred to herein as
the “Lock-Up.”

 

 

(b)

The Norden Shares are not subject to the Lock-Up or any other restrictions on
transfer and they may be sold at any time without limitation.

 

 

(c)

The parties agree that the Lock-Up on the VPC Shares, Coniam Shares, New
Warrant, and Warrant Shares shall terminate as of the Effective Date of this
Agreement and be of no further force or effect.

 

 

7.3

Affiliate Status. The Parties acknowledge and agree that, as of the Effective
Date, VPC, Norden and Coniam are not “affiliates” of LMT, as such term is
defined in Rule 144 under the Securities Act of 1933, as amended (“Rule 144”).
Assuming there is no change in the facts and circumstances which might cause
VPC, Norden or Coniam to be deemed an affiliate of LMT, LMT agrees that it will
treat VPC, Norden and Coniam as non-affiliates of LMT for purposes of sales of
restricted stock pursuant to Rule 144.

 

 

7.4

Reissuance of VPC Shares, Coniam Shares and Warrants.

 

 

(a)

Immediately after the Effective Date of this Agreement, LMT shall (i) instruct
its transfer agent to issue and deliver a stock certificate representing the VPC
Shares to VPC free of any legend or instruction that would limit or restrict the
transfer of the VPC Shares and (ii) issue the New Warrant in the form attached
hereto as Exhibit A covering a total of 18,611,079 shares of LMT common stock at
an exercise price of $0.17731 per share.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

 

(b)

Immediately after the Effective Date of this Agreement, LMT shall instruct its
transfer agent to reissue (i) a stock certificate representing the Coniam Shares
to Coniam free of any legend or instruction that would limit the transfer of the
Coniam Shares and (ii) a stock certificate representing the Norden Shares to
Norden free of any legend or instruction that would limit the transfer of the
Norden Shares.

 

 

(c)

At VPC’s request, LMT shall provide assurances to its transfer agent and to any
selling broker proposed to be used by VPC, Coniam or Norden that LMT is of the
view that VPC, Coniam and Norden are not affiliates of LMT for purposes of Rule
144 and that, in LMT’s view, VPC, Coniam and Norden may therefore sell the VPC
Shares, Coniam Shares and Norden Shares, respectively, without regard to the
volume limitation contained in paragraph (c) of Rule 144.

 

 

7.5

Sale Limitations Subsequent to the Effective Date of this Agreement.

 

 

(a)

As of the Effective Date of this Agreement, LMT shall not impose any limit on
the timing or number of Coniam shares that may be sold or transferred; provided,
that Coniam is solely responsible for ensuring that any sale of the Coniam
shares is carried out in compliance with applicable law, including but not
limited to the antifraud provisions of applicable federal and state securities
laws.

 

 

(b)

In the event VPC exercises the New Warrant to acquire Warrant Shares, the
Warrant Shares shall be issued free of transfer restrictions (except for a
customary restriction on transfer based on the registration requirements
contained in Section 5 of the Securities Act of 1933) and LMT shall impose no
limit on the timing or number of Warrant Shares that may be sold or transferred
(except to the extent of customary restrictions on transfer based on the
registration requirements contained in Section 5 of the Securities Act of 1933);
provided, that VPC is solely responsible for ensuring that any sale of shares by
VPC is carried out in compliance with applicable law, including but not limited
to the antifraud provisions of applicable federal and state securities laws.

 

 

(c)

VPC hereby agrees that its sale or transfer of VPC Shares will comply with the
following limitations:

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

(i)    Up to 7,250,000 VPC Shares may be sold or transferred at any time
following the Effective Date of this Agreement;

 

(ii)  Up to an additional 10,875,000 VPC Shares may be sold or transferred at
any time after three months after the Effective Date. Notwithstanding the
foregoing, if the “last price” or “closing price” of LMT common stock, as
reported by the OTC Bulletin Board, equals or exceeds $.30 per share on any
single day at any time after the Effective Date and on or prior to three months
following the Effective Date, then VPC may sell or transfer up to the additional
10,875,000 VPC Shares described in this paragraph at any time thereafter.

 

(iii) The remaining 10,875,000 VPC Shares may not be sold or transferred until
six months after the Effective Date of this Agreement. Notwithstanding the
foregoing, if the “last price” or “closing price” of LMT common stock, as
reported by the OTC Bulletin Board, equals or exceeds $.40 per share on any
single day at any time after the Effective Date and on or prior to the six
months following the Effective Date, then all 29,000,000 VPC Shares may be sold
or transferred at any time thereafter.

 

 

8.

Open Balances for Work Performed by VPC

 

The Parties agree that as of the date of this Agreement, LMT owes $81,373.55 to
VPC for work that VPC has completed under the terms of Manufacturing Services
Agreement. LMT agrees to pay this balance owed upon execution and delivery of
this Agreement.

 

 

9.

Publicity

 

Following the execution of this Agreement by the Parties, LMT shall file a Form
8-K with the Securities and Exchange Commission in the form attached hereto as
Exhibit E, and shall issue a press release in the form attached hereto as
Exhibit F.

 

 

10.

Independent Counsel and Advice

 

Each Party represents that it has had the benefit and advice of independent
counsel of its own choice throughout the negotiations that preceded the
execution of this Agreement, or that it had the opportunity to seek such advice.

 

 

11.

Authority; Binding Effect; Legality

 

 

11.1

Each of the Parties hereto represents and warrants, solely with respect to such
Party, that:

 

 

(a)

It is (i) duly incorporated or formed, validly existing and in good standing in
its state of formation, and (ii) qualified and licensed to do business in, and
in good standing in, any state in which the conduct of its business or its
ownership or property requires that it be qualified, except in the case of
clause (ii) to the extent that the failure to be so qualified or be in good
standing would not have a material adverse effect on the business, properties,
assets, operations, results of operations or condition (financial or otherwise)
of the Party taken as a whole.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

 

(b)

The execution, delivery and performance of this Agreement and the New Warrant,
the Amended and Restated VPC Sublicense Agreement, the Amended and Restated
Mutual Nondisclosure Agreement, and the Amended and Restated Registration Rights
Agreement (this Agreement and such other Agreements, collectively, the
“Settlement Documents”) by such Party have been duly authorized by all requisite
action by such Party and do not conflict with such Party’s certificate of
incorporation or formation, bylaws, and/or operating agreement.

 

 

(c)

Neither the execution and delivery of this Settlement Documents nor the
consummation of the transactions contemplated hereby or thereby will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree or
other restriction of any governmental authority or conflict with, result in a
breach of, or constitute a default under any contract, lease, license,
instrument or other arrangement to which such Party is bound (without regard to
lapse of time, the giving of notice, or any combination thereof). No
authorization, consent, approval, license, lease, ruling, permit, certification,
exemption, filing for registration by or with any federal, regional, state,
local or regulatory or administrative authority or any other person (“Approval”)
is required for such Party’s execution and delivery of the Settlement Documents,
except for Approvals that have previously been obtained and a copy of which have
been provided to the other Party; and all such Approvals are in full force and
effect.

 

 

(d)

The execution and delivery of each Settlement Document constitutes the legal,
valid and binding obligations of such Party, enforceable in accordance with the
respective terms of each Settlement Document, except as the enforceability
hereof or thereof may be limited by (i) bankruptcy, insolvency, reorganization,
or other similar laws affecting the enforcement of creditors’ rights generally,
and (ii) general equitable principles (whether considered in a proceeding in
equity or at law).

 

 

(e)

Such Party is authorized to execute this Settlement Agreement on behalf of its
officers, directors, beneficiaries, representatives, employees, agents,
affiliates, subsidiaries, attorneys, insurers, successors, predecessors and
assigns

 

 

11.2

LMT represents and warrants that as of the Effective Date, LMT is not a party to
any agreement providing for, and is not currently engaged and has not been
engaged within the past six (6) months, in any discussions or negotiations with
any third party with respect to: (a) the sale of all or substantially all of
LMT’s stock, assets or business (regardless of the form which such a transaction
might take), or (b) an exclusive manufacturing agreement, or (c) except as
disclosed pursuant to Attachment A of the Amended and Restated VPC Sublicense
Agreement, an exclusive license of the LMT Technology within a particular
industry. LMT further represents and warrants that as of the Effective Date,
except as disclosed pursuant to Attachment A of the Amended and Restated VPC
Sublicense Agreement, LMT is not a party to any agreement providing for, and is
not currently engaged in any discussions or negotiations with any third party
with respect to, any license of the LMT Technology within a particular industry.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

 

12.

Warranty of Signatories

 

Each person who signs this Agreement in a representative capacity represents and
warrants that he or she is duly authorized to do so.

 

 

13.

Effectuation of this Settlement Agreement

 

Each Party agrees to cooperate fully with the other and to execute such further
instruments, documents and agreements and to give such further written
assurances, as may be reasonably requested by the other Party to better evidence
and reflect the transactions described herein and contemplated hereby, and to
carry into effect the intents and purposes of this Agreement..

 

 

14.

Scope of Settlement Agreement; Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto as well as their administrators, trustees, executors, beneficiaries,
receivers, conservators, representatives, parents, subsidiaries, affiliates,
successors and assigns.

 

 

15.

Governing Law, Resolution of Disputes and Arbitration

 

Except to the extent set forth in Section 4(d) and 4(e) of the Amended and
Restated Mutual Nondisclosure Agreement attached as Exhibit C hereto, this
Agreement and all agreements attached as Exhibits hereto shall be governed by
the provisions of this Section 15.

 

 

(a)

This Agreement and performance under it shall be governed by and construed in
accordance with the laws of the State of New York other than such laws and cases
that would result in the application of the laws of a jurisdiction other than
the State of New York. The United Nations Convention on the International Sale
of Goods shall not apply to this Agreement.

 

 

(b)

If the Parties are not able to resolve a controversy, claim or dispute arising
out of or relating to this Agreement, including, without limitation, the
interpretation of any provision of this Agreement or the breach of this
Agreement within fourteen (14) days after the dispute has arisen, then the
dispute shall be escalated to the senior management of each Party for
resolution. If the senior management is not able to resolve the dispute within a
fourteen (14) day period, then the matter may be submitted by any Party to
binding arbitration as set forth herein.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

 

(c)

Any controversy, claim or dispute arising out of or relating to this Agreement,
including, without limitation, the interpretation of any provision of this
Agreement or the breach of this Agreement that cannot reasonably be resolved by
the Parties pursuant to the procedures set forth in the preceding subsection
shall be submitted to and settled exclusively and finally by binding arbitration
in accordance with the rules of the American Arbitration Association (the “AAA
Rules”), except as such AAA Rules are modified pursuant to this Section. The
arbitration procedure shall be governed by the Federal Arbitration Act.

 

 

(d)

The arbitration shall be conducted before a single arbitrator from the American
Arbitration Association (“AAA”) selected by the Parties provided, however, that
if the Parties cannot agree on an arbitrator within fourteen (14) days after
submission of the dispute to the AAA, the arbitrator will be appointed by the
AAA.

 

 

(e)

Any arbitration shall be conducted in Salt Lake City, Utah, United States.

 

 

(f)

No less than thirty (30) days prior to the date on which the arbitration
proceeding is to begin, each Party shall submit to the other Party or Parties
the documents and list of witnesses it intends to use in the arbitration. At any
oral hearing of evidence in connection with the arbitration, each Party or its
legal counsel shall have the right to examine witnesses and to cross-examine the
witnesses of the opposing Party or Parties.

 

 

(g)

The arbitrator shall apply the substantive Laws of the State of New York to any
decision issued, and the arbitrator shall be so instructed. The arbitrator shall
issue a written opinion stating the findings of fact and conclusions of law upon
which a decision is based. Subject to subsection (h) below, the decision of the
arbitrator shall be final and binding and may, in appropriate circumstances,
include injunctive relief, punitive damages or any other form of legal or
equitable relief available under New York law for the claims asserted. Judgment
on such award may be entered in any court or appropriate jurisdiction, or
application may be made to that court for a judicial acceptance of the award and
an order of enforcement, as the Party seeking to enforce that award may elect.
Any arbitration award for money damages shall be in United States Dollars. The
arbitrator shall be bound by the provisions of this Agreement and shall not have
the authority to amend this Agreement to effect an award.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

 

(h)

A Party may seek judicial review of an award made by the arbitrator; provided
however, that the scope of such review shall be limited to a claim that the
award was procured by corruption, fraud or other undue means.

 

 

(i)

Each Party shall each bear its own costs, expenses, and attorneys fees, and an
equal share of the arbitrator’s and administrative fees of arbitration.

 

 

16.

Severability

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are declared to be
severable.

 

 

17.

Construction of this Agreement

 

In any construction to be made of this Agreement, the same shall not be
construed against any Party on the basis that the Party was the drafter. Rather,
the language of this Agreement shall in all cases be construed as a whole,
according to its fair meaning and not strictly for or against any of the
Parties.

 

 

18.

No Waiver of Breach

 

No waiver of any breach of any term or provisions of this Agreement shall be
construed to be, or shall be, a waiver of any other breach of this Agreement. No
waiver shall be binding unless in writing and signed by the Party waiving the
breach. Failure to enforce, or delays in enforcing, the terms of this Agreement
against any breach thereof will not act as a waiver of any such breach or of any
subsequent breach.

 

 

19.

Sufficiency of Consideration

 

The Parties acknowledge that the covenants contained in this Agreement provide
good and sufficient consideration for every promise, duty, release, obligation,
agreement and right contained in this Agreement.

 

 

20.

Entire Agreement; Modifications

 

This Agreement sets forth the entire agreement between the Parties concerning
the subject matter hereof, and supersedes all prior agreements and
understandings concerning such subject matter, whether oral or written. This
Agreement may not be modified except by a writing signed by the Parties hereto.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

 

21.

Headings

 

The headings contained in this Agreement are for the convenience of the Parties
only and shall be given no substantive or interpretative effect whatsoever.

 

 

22.

Binding Upon Signature; Survival

 

This Agreement shall be binding upon the Parties when signed. The
representations and warranties contained in this Agreement shall survive the
execution, delivery and consummation of this Agreement.

 

 

23.

Signatures in Counterparts

 

This Agreement may be executed in multiple counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. This Agreement may be executed by the delivery of an original
executed counterpart signature page by facsimile or electronic transmission.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties and is
effective as of the first date written above.

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

                 

By:

/s/ Tom Steipp    

Name:

Tom Steipp    

Title:

President/CEO                            

VISSER PRECISION CAST, LLC

                 

By:

/s/ Gregory A. Ruegsegger     Name: Gregory A. Ruegsegger     Title: Vice
President  

 

 

 

- 12 -